TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00491-CV



                               In re Paul Vincent Morinville


                ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                          MEMORANDUM OPINION


              The motion for temporary relief and the petition for writ of mandamus are denied.




                                           G. Alan Waldrop, Justice



Before Chief Justice Law, Justices Waldrop and Henson

Filed: August 24, 2007